AFFIRM; and Opinion Filed August 9, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00162-CR

                           MICHAEL SEAN O'CONNOR, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 422nd Judicial District Court
                                  Kaufman County, Texas
                           Trial Court Cause No. 17-00283-422-F

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Schenck
                                   Opinion by Justice Schenck
        Appellant Michael Sean O’Connor waived a jury trial and pleaded guilty to manufacture

and delivery of methamphetamine in an amount of one gram or more but less than four grams.

After finding appellant guilty, the trial court assessed punishment at ten years’ imprisonment. The

trial court later issued a nunc pro tunc judgment to correct the date of the offense.

        On appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

delivered a copy of the brief to appellant. We advised appellant of his right to file a pro se response,
but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (noting appellant has right to file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s nunc pro tunc judgment.




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47

180162F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 MICHAEL SEAN O'CONNOR, Appellant                   On Appeal from the 422nd Judicial District
                                                    Court, Kaufman County, Texas
 No. 05-18-00162-CR         V.                      Trial Court Cause No. 17-00283-422-F.
                                                    Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Evans
                                                    participating.

     Based on the Court’s opinion of this date, the nunc pro tunc judgment of the trial court is
AFFIRMED.


Judgment entered this 9th day of August, 2018.




                                              –3–